Citation Nr: 1500514	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-08 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a permanent and total evaluation (Dependents Educational Assistance).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions.

The Board notes that the claims file contains an October 2013 statement of the case (SOC) pertaining to the issue of service connection for ischemic heart disease.  However, as the Veteran has not submitted a timely substantive appeal with regard to this issue, this issue is not currently on appeal before the Board.

Additionally, the Board notes that the Veteran indicated in a February 2011 statement that he wished to file a claim for total rating based on individual unemployability (TDIU).  In a July 2014 rating decision, the RO indicated that this issue was moot, as the Veteran's service-connected disabilities already had a combined evaluation of 100 percent.  However, the Board finds the RO's dismissal of this claim as moot to be inaccurate based on the provisions outlined in Bradley v. Peake, 22 Vet. App. 280 (2008).  See 75 Fed. Reg. 11230 (March 10, 2010) ("The logic of Bradley suggests that if a Veteran has a schedular total rating for a particular disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under 114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100-percent disability rating.")  

In this case, the Veteran indicated on his September 2011 claim for TDIU that he was prevented from working due to all of his service-connected disabilities.  Therefore, as the Veteran has suggested that he is unemployable due to service-connected disabilities other than solely his service-connected squamous cell carcinoma of the epiglottis, for which he is currently received a 100 percent evaluation, the Board finds that his claim for TDIU should be adjudicated by the RO, as opposed to dismissed.   

The Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability). However, as a claim for an increased rating is not currently before the Board, Rice is inapplicable in this case. 

The issue of entitlement to TDIU has been raised by the record in a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a permanent and total evaluation (Dependents Educational Assistance) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record shows that bilateral hearing loss is not etiologically related to a disease, injury, or event in service.	


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's hearing loss claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in February 2010 and October 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA audiological examinations in November 2010 and on September 7, 2011.  The examiners reviewed the pertinent evidence, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds these examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As organic diseases of the nervous system, such as hearing loss, are listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the Veteran's hearing loss claim.  

With respect to hearing loss disability, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2014).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

The Veteran contends that he has hearing loss as a result of continuous exposure to loud explosions, motors, and explosions during service.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hearing loss of either ear.  An April 1969 pre-induction Report of Medical Examination revealed the following: 

HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
-5
X
-5
LEFT
15
5
5
X
15

A March 1971 Report of Medical Examination revealed upon separation from service that the Veteran scored a 15 out of 15 on a whispered voice test of the right ear and a 10 out of 15 on a whispered voice test of the left ear.

In an August 2009 VA treatment record, the Veteran reported in-service noise exposure from big guns and tanks without using hearing protection devices.  He reported using hearing protection devices while working at a plastics plant for six and a half years.  He also reported hunting for 48 years without using hearing protections devices. 

In November 2010, the Veteran underwent a VA examination.  The examiner reviewed the claims file and noted a 1969 audiogram tracing that was largely incomplete (off the chart).  The physical examination form hearing test was filled in with levels that should have come from tracing, but again the tracing was not complete, so it appears to this examiner that the tests results on the examination were invalid.  The separation physical examination showed no pure tone tests.  The examiner noted that the Veteran's pertinent service history included hazardous noise exposure as a member of a combat engineer unit.  The examiner also noted a 7-year history of occupational noise exposure while working in a plastics plant, and a 45-year history of recreational noise exposure as a hunter.  At this examination, the Veteran reported he had to use hearing protection at work and used hearing protections devices when hunting.  However, the examiner noted that, at his August 2009 VA audiological evaluation, he reported never using hearing protection when hunting.  Given the lack of any documented hearing loss or tinnitus in the service treatment records, the examiner opined that many factors may have contributed to the current hearing loss and tinnitus, to include the relatively short time potentially exposed to hazardous noise in service, 7 years of occupational noise, many years of recreational noise, the family history, the possible contribution of aging, and recent chemotherapy, all of which may have contributed to the current hearing loss and tinnitus.  The examiner also noted the evidence that his tinnitus only recently became constant before determining that it is less likely as not that the current hearing loss and tinnitus were caused by hazardous noise in service. 

The Veteran has also submitted a February 2011 private medical opinion.  This examiner noted that the Veteran was exposed to acoustic trauma of mortars, rockets, and other weapons fire during service.  Hearing protection was poor to nonexistent.  Testing revealed that the Veteran had bilateral hearing loss under normal conditions of 30 percent of the left and 30 percent of the right ear.  The examiner determined that it is more likely than not that the Veteran's bilateral hearing loss and bilateral tinnitus are directly and causally related to the acoustic trauma discussed herein; thus it is more likely than not that the same is directly and causally relate do this military service.  

The Veteran underwent another VA examination on September 7, 2011.  The examiner reviewed the claims file.  Audiological testing revealed that the Veteran had bilateral hearing loss according to VA standards.  The examiner concluded that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that there was no new evidence provided since the last VA examination in November 2010.  The first evidence of hearing loss was present in 2009, approximately 38 years after discharge from service.  The examiner also indicated that hearing loss did not exist prior to service.  The examiner noted that recorded pure tone thresholds dated April 22, 1969, were within normal limits bilaterally.  However, as it was pointed out at the last VA examination, the Bekesy tracings were not very good and there is question to the validity of the recorded results.  

On September 20, 2011, another VA medical opinion was rendered on this matter.  The examiner reviewed the claims file and noted that the Veteran had normal hearing at the time of his induction into the military in June 1969.  The audiogram was entirely normal, and there was no complaint of tinnitus or anything else with reference to the ears.  At the time of his discharge in March 1971, the Veteran did not complain about his ears with reference to hearing loss or tinnitus.  The examiner noted that he stated that he was just fine.  The examiner noted that he may have been anxious to get out of the service, but he did not complain about anything and the only hearing test done that the examiner could find was a whisper voice test which was not of any value.  The examiner noted that the Veteran was with the engineers, and he was exposed to loud noise during service (bridge building, heavy machinery, and so on).  However, at the time of discharge, he did not complain about hearing loss or tinnitus.

The examiner noted that, according to a VA audiologist, he began to complain about hearing loss and tinnitus in 2009.  It did not seem to get any worse, that is, the hearing loss did not seem to be progressing.  The examiner determined that he did not believe that hearing loss as a result of one and a half years in the military was severe enough to make it a compensable loss.  The examiner noted that his hearing loss supposedly began in the early 21st century, probably around 2008 or 2009.  However, according to the records, the examiner suspected that it developed earlier and more slowly over a number of years.  Regardless, the examiner indicated that he did not believe that the significant hearing loss and/or tinnitus that he now complains about was due to his military experience.  He noted that it was hard to argue with written records, especially when the complaints were made so many years after discharge from the military.

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2014).

The Board has considered the February 2011 private opinion.  However, the Board ultimately finds this opinion is not probative with regard to this matter.  The examiner gave no indication that he reviewed the claims file, took the Veteran's post-service noise exposure or history into account, or has any expertise in audiological disabilities, given that he did not indicate that he was an audiologist.

The Board notes that all remaining medical opinions on this matter do not relate the Veteran's bilateral hearing loss to his active duty service.  Specifically, the November 2010 and September 7, 2011, VA examinations were conducted by audiologists, who reviewed the claims file, examined the Veteran, considered his in-service and post-service noise exposure, and offered detailed rationales for their opinions.  To the extent that the Veteran has provided an opinion that his hearing loss is related to service, the Board finds that the opinions provided by the VA audiologists are more probative.  Those individuals have experience, training, and expertise that the Veteran, as a layperson, is not shown to have.  Thus, the Veteran's claim for service connection for hearing loss must fail on a direct basis.  See Shedden, supra.
 
The Board acknowledges that the Veteran's March 1971 Report of Medical Examination upon separation from service revealed that he scored a 10 out of 15 on a whispered voice test of the left ear.  However, the November 2010 and the September 7, 2011, audiologists reviewed this information in rendering their probative opinions and clearly did not think this test alone was a sufficient reason to link a current diagnosis of hearing loss to active duty service decades earlier.  Additionally, the Veterans Health Administration (VHA) Handbook for Audiology indicates that the 'whispered voice' test is now considered an inadequate measure of hearing, as it may not rule out mild hearing loss.  Therefore, the Board does not find this whispered voice test alone persuasive evidence to grant service connection on this matter. 

The Veteran is certainly competent to report as to the history of his hearing loss symptoms.  However, at no time has the Veteran explicitly reported that he has suffered from hearing loss since separation from service in March 1971.  In addition, the separation examination report shows that the Veteran denied any changes to his health since he was last examined.  There is no competent medical evidence suggesting that the Veteran had hearing loss since service, given that the whispered voice test shown on the separation examination has been determined to be of no probative value, noted above.  As such, there is no probative evidence that the Veteran has experienced hearing loss since service.

As noted above, the audiologists who provided the November 2010 and the September 7, 2011, opinions reviewed the Veteran's pertinent medical records, considered the Veteran's assertions, examined the Veteran, and offered opinions with supporting explanations as to why, in their medical judgment, the Veteran's hearing loss is not related to service.  As such, the Board places the most significant weight on the these medical opinions, which find against service connection.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

With regard to the Veteran's claim for entitlement to a permanent and total evaluation (Dependents Educational Assistance), additional development is needed prior to the adjudication of this claim.

In his August 2010 notice of disagreement (NOD), the Veteran indicated that he disagreed with the RO's decision not to make his squamous cell carcinoma of the epiglottis rating permanent and total.  The RO interpreted the Veteran's statement to mean that he was seeking DEA.  Eligibility for DEA exists if a Veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. § 3.807(a), 21.3021 (2014).  The Board believes that-despite the RO's evaluating the Veteran's statement as one seeking DEA benefits-the Veteran was actually simply seeking a permanent total classification under 38 C.F.R. § 3.340.  As determining that a Veteran is entitled to permanent total status is a necessary prerequisite for determining whether a Veteran is entitled to DEA benefits, the Board must answer that question first. 

Entitlement to a permanent total disability rating requires that the Veteran's disability be both permanent and total.  The determinations are interrelated but separate, as a total disability may or may not be permanent and vice versa. 38 C.F.R. § 3.340(a)(1). 

The Veteran is currently assigned a total disability rating of 100 percent, effective May 21, 2010, for his service-connected squamous cell carcinoma of the epiglottis.  Pursuant to VA regulations, permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

A July 2014 rating decision indicated that the Veteran was scheduled for a future examination in October 2014 pertaining to his service-connected squamous cell carcinoma of the epiglottis.  VA has an obligation under the VCAA to associate all relevant records in VA's possession with the claims file of a Veteran.  38 C.F.R. § 3.159 (2014).  Therefore, as the evidence of record suggests that a pertinent VA examination could exist that has not yet been associated with the claims file, the Board finds that this issue must be remanded in order to obtain  the October 2014 VA examination report.  Further, the RO should take this opportunity to obtain any and all available VA treatment records that have not yet been associated with the claims file.

Additionally, as the Veteran's service-connected squamous cell carcinoma of the epiglottis is currently rated at 100 percent, the Board finds that a VA opinion should be obtained as to whether the current severity of this disability, or the residual impairment caused by treatment for this disability, is reasonably certain to continue throughout the Veteran's life.  


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the October 2014 VA examination report pertaining to the Veteran's squamous cell carcinoma, as well as all available VA treatment records from the Lebanon, Pennsylvania, VA Medical (VAMC) (and associated outpatient clinics) from July 1, 2014, to the present. 

2. After the above action has been accomplished, arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the October 2014 VA examination pertaining to the Veteran's squamous cell carcinoma of the epiglottis.  The VA examiner should be requested to review the claims file.  

If the October 2014 VA examiner is unavailable, an appropriate physician should review the Veteran's claims file.  If it appears that such an examination was never actually conducted, the Veteran should be afforded an examination to determine the current severity of his service-connected squamous cell carcinoma of the epiglottis, with dysphasia and xerostomia, as well as any residual impairments resulting from treatment for this disability.

The examiner should then provide an opinion as to whether the current severity of the Veteran's squamous cell carcinoma, or any residual impairment resulting from treatment for this disability, is reasonable certain to continue throughout the Veteran's life.

A complete rationale for all opinions should be provided.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


